VICKERY, PJ.
We think the court was in error, — not that it deducted the $175-, because it seems to have been a vacation under the circumstances caused by the action on the part of the plaintiff company in turning off the lights and so in a measure amounted to an eviction by the defendant below, and we find no fault with the court in deducting $175 from the plaintiff’s claim,— but there is no evidence in the record to warrant an entering of a judgment on the counterclaim and, therefore, the court was in error with respect to this $220.06, it being within the power of the court to modify this entry and the facts being fully before us, we modify the judgment by adding to the plaintiff’s claim the $220.06 that was wrongfully deducted from it by the judgment on the counterclaim and affirm the judgment as modified so that the plaintiff will recover $311.17.
Sullivan and Levine, JJ., concur.